IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40968
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DAVID SANCHEZ CONSUEGRA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-137-7
                      --------------------
                           May 9, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty to possession of more than 100

kilograms of marijuana with the intent to distribute and aiding

and abetting the use of a firearm during a drug-trafficking

crime, David Sanchez Consuegra argues on appeal that his plea to

the firearms offense should be vacated because the record

evidence does not establish his guilt.    He further argues that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40968
                                 -2-

counsel was ineffective for advising him to plead guilty to the

firearms charge.

     In connection with his plea, Consuegra acknowledged that he

and eight codefendants robbed a drug dealer of a large quantity

of marijuana and that he was aware that three codefendants

carried firearms during the robbery.   During the course of the

robbery, members of the victim’s family were held at gunpoint and

the drug dealer was shot.   This evidence amply supports

Consuegra’s plea of guilty to the firearms violation.      See United

States v. Harris, 25 F.3d 1275, 1278-79 (5th Cir. 1994).     As a

clerical matter, we AMEND THE JUDGMENT to reflect that Consuegra

pleaded guilty to aiding and abetting the use and carrying of a

firearm during and in relation to a drug-trafficking crime in

violation of 18 U.S.C. §§ 2 and 924(c)(a)(A)(i).

     Although as a general rule we do not address claims of

ineffective counsel on direct appeal, the record is adequate for

us to do so in this case.   As the record establishes that

Consuegra is guilty of aiding and abetting the use of a firearm

during a drug-trafficking offense, counsel was not ineffective

for advising him to enter a plea to that charge.   See Strickland

v. Washington, 466 U.S. 668, 687 (1984).

     AFFIRMED AS AMENDED.